NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BRYAN LOWE, DC #428093,            )
                                   )
           Appellant,              )
                                   )
v.                                 )
                                   )                Case No. 2D18-2602
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed. See Alford v. State, 44 Fla. L. Weekly D1889 (Fla. 2d DCA July

24, 2019).


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.